Citation Nr: 1744146	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, heart disease, posttraumatic stress disorder (PTSD), and due to exposure to an herbicide agent.


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel










INTRODUCTION

The Veteran served on active duty from February 1960 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for hypertension and a low back disability.

In December 2013 the Veteran filed a notice of disagreement, was issued a statement of the case in February 2015, and in March 2015 perfected his appeal to the Board.

A January 2016 Board decision denied the low back disability claim and remanded the hypertension claim for private treatment records and a new VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is due to service connected heart disease, diabetes mellitus and exposure to an herbicide agent in service.  He stated that his condition has existed since 1968 and that one of his symptoms is difficulty sleeping.  The Veteran reports treatment since 2006 with good response and no side effects.

The Veteran was afforded a VA examination in November 2011 wherein the examiner opined on whether the Veteran's service connected heart disease caused or aggravated his hypertension, but failed to address whether the Veteran's hypertension was related to his service, to include presumed Agent Orange exposure during service, or as secondary to other service connected diseases.

In May 2012 the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's medical history and while the examiner concluded that the Veteran's hypertension was not at least as likely as not caused or permanently aggravated by the Veteran's diabetes mellitus, the examiner did not provide any rationale for his opinion, nor did he address whether the Veteran's service connected heart disease or PTSD caused or aggravated his hypertension.  Further the examiner failed to address whether the Veteran's hypertension was related to his service, to include presumed exposure to Agent Orange during service.

The Board remanded the claim in January 2016 for additional treatment records and a VA examination to provide a medical opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during service, to include as due to exposure to an herbicide agent, and as to whether the Veteran's heart disease, diabetes mellitus, and or PTSD caused or aggravated his hypertension.  The Board directed that the examiner must include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is limited or suggestive evidence of an association between herbicide exposure (e.g. Agent Orange) and hypertension.  

In May 2016 the VA provided the Veteran with another VA examination.  The examiner reviewed the claims file and provided the Veteran with a thorough examination.  The examiner discussed the risk factors for hypertension and discussed whether or not there was evidence linking PTSD with hypertension.  With respect to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to service, including as due to presumed exposure to Agent Orange, the examiner opined that the relationship between hypertension and Agent Orange is still limited.  

This opinion is not adequate.  The request from the Board noted that the IOM report included that limited or suggestive evidence of an association between herbicide exposure.  The examiner merely reiterated that the relationship is still limited.  

The examiner did not opine as to whether it was at least as likely as not that the Veteran's diabetes mellitus caused or aggravated his hypertension.  Rather, the examiner stated that the Veteran did not meet the criteria for a diagnosis of diabetes.  This opinion is not adequate because it essentially ignores the fact that the service connection has been established for diabetes mellitus and that the Veteran has met the criteria for a 20 percent rating for this disability.  

Finally, the examiner provided an opinion as to whether hypertension can aggravate ischemic heart disease, which was not responsive to the opinion requested.  

Hence, VA has not met its duty to assist the Veteran by obtaining an adequate examination and a remand is necessary to obtain another medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate VA medical professional other than the May 2016 VA examiner regarding the etiology of the Veteran's hypertension.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner must opine as to whether the Veteran's hypertension was at least as likely as not (50 percent or greater probability) caused by or is otherwise the result of his military service.

The opinion from the examiner must include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The examiner should be advised that merely stating that the hypertension is not a recognized presumptive disease is not an adequate rationale.  Nor is merely stating that the relationship between hypertension and agent orange exposure is still limited.  There must be a more extensive explanation to support any opinion provided.  

The examiner must further opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus and/or his service-connected ischemic heart disease.  In so doing the examiner must accept as fact that service connection has been established for diabetes and a 20 percent rating assigned for that disability and, as such, the examiner must accept as fact that the Veteran has diabetes mellitus and has ischemic heart disease.  

The term "aggravation" means a chronic increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  The  examiner must address both causation and aggravation or the opinion will be deemed inadequate for adjudication purposes.

The examination report must include a complete rationale for all opinions expressed.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




